


Exhibit 10.3
FIRST AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II
(effective January 1, 2014)
FIRST AMENDMENT to the FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN II (the “Plan”) by the FEDERAL HOME LOAN MORTGAGE
CORPORATION (the “Corporation”), a corporation organized and existing under the
laws of the United States of America.
WITNESSETH
WHEREAS, the Plan was effective January 1, 2014;
WHEREAS, the Corporation now desires to amend the Plan to change the exceptions
to the requirement that a participant be employed on the last day of the plan
year in order to share in an allocation of certain of the Supplemental Benefit
Credits;
WHEREAS, Section 7.1 of the Plan permits the Corporation to amend the Plan; and
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.
NOW THEREFORE, the Plan is amended as set forth below effective January 1, 2015.
Section 2.24 of the Plan is amended in its entirety to read as follows:
“2.24     Qualifying Termination. A Participant’s termination of employment with
an Employer on account of any of the following:
(a)     Retirement, which for this purpose means termination of employment on or
after attainment of age 62 or on or after attainment of age 55 with at least 10
years of service (determined using a calculated service date that is based on
original hire date as an employee of the Employer and/or previous service as an
employee of the Employer); or
(b)     Involuntary termination of employment by the Employer unless the
Participant:
(A)     is terminated for chronic unexcused absenteeism, disruptive behavior,
refusal to perform assigned duties, or other lack of good faith efforts to
perform to the best of his or her ability; or
(B)     is terminated for engaging in Significant Misconduct. For purposes of
this Section 2.24 Significant Misconduct includes, but is not limited to:

1

--------------------------------------------------------------------------------






• Dishonesty, theft, fraud, breach of trust or fiduciary duty, or destruction of
property;
• Insider trading or abuse, or other violation of law, including violations of
certain laws dealing with financial institutions;
• Conviction (including any plea of nolo contendre) of a crime involving
violence, theft, or fraud, whether related to the Corporation or not;
• Harassment, discrimination or retaliation in violation of applicable policy or
law;
• Disclosure or misuse of Confidential Information (as that term is defined in
Corporation policy, the Code of Conduct, or a restrictive covenant and/or
confidentiality agreement between the Participant and the Corporation); or
• Other misconduct, such as a violation of any written policy of the Corporation
that results in termination of employment.”


IN WITNESS WHEREOF, the Federal Home Loan Mortgage Corporation has caused this
FIRST AMENDMENT to the FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN II to be executed by its duly authorized officer this
3rd day of August, 2015.
FEDERAL HOME LOAN MORTGAGE     CORPORATION
                
By:    /s/ Daniel Scheinkman                    
Daniel Scheinkman
Vice President – Compensation and Benefits

 

ATTEST:
   /s/ Alicia S. Myara
Alicia S. Myara, Assistant Secretary




2